892 F.2d 1041
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alphonso Lee HAYTHE, Petitioner-Appellant,v.Edward W. MURRAY;  Attorney General of the State ofVirginia, Respondents-Appellees.
No. 89-7674.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 15, 1989.Decided:  Dec. 18, 1989.

Alphonso Lee Haythe, appellant pro se.
Thomas Drummond Bagwell, Assistant Attorney General, for appellees.
Before K.K. HALL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Alphonso Lee Haythe seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.   Our review of the record and the district court's opinion discloses that this appeal* is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Haythe v. Murray, C/A No. 88-177-L (W.D.Va. May 22, 1989).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Haythe's appeal is timely because his notice of appeal was mailed within 30 days of judgment.   Houston v. Lack, 56 U.S.L.W. 4728 (U.S. June 24, 1988) (No. 87-5428)